Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Barr, Eric on 04/22/2022.

The application has been amended as follows: 

Cancel claim 36;
Claim 23, line 3; after “cable”, insert --, including rolling an outer edge of the film web inward upon itself and towards a center of the film web--;
Claim 23, line 3; after “cable”, delete [and];
Claim 23, line 5; after “load;”, insert --and--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of the claimed method for wrapping a load, as amended herewith and argued upon on the latest filed Applicant’s response on 03/14/2022.
In particular, the prior art of record fails to disclose a step of rolling a portion of the film web into a cable, while the rolling step discloses an outer edge of the film web to be rolled inward upon itself and towards a center of the film web, to form a rolled cable type, as shown on the filed disclosure, via Fig. 2C.  Further, securing the load to a pallet having the rolled cable portion of the film web to an elevation below the top of a pallet supporting the load and concurrently wrapping an unrolled portion of the film web around the load above the top of the pallet (Fig. 5B; via rolled cable 113a around the packed load 124, above pallet 126, at area 126a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731